
	
		I
		112th CONGRESS
		1st Session
		H. R. 1767
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Boustany
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  expenses relating to all home schools to be qualified education expenses for
		  purposes of a Coverdell education savings account.
	
	
		1.Allowance of home school
			 expenses as qualified education expenses for purposes of a Coverdell education
			 savings account
			(a)In
			 generalParagraph (3) of
			 section 530(b) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new subparagraph:
				
					(C)Private
				schoolFor purposes of this section, the term private
				school includes any home school that meets the requirements of State law
				applicable to such home schools, whether or not such school is deemed a private
				school for purposes of State
				law.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
